DETAILED ACTION
This is a final Office action addressing applicant’s response 07 November 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are cancelled.
Claims 6-13 are pending and examined.

Proposed Claim for Allowability
The following claim has been drafted by the examiner and considered to distinguish patentably over the art of record in this application, and is presented to applicant for consideration: 

Claim xx: A buoyant platform, comprising:
a structural frame having four first struts forming a base in the shape of a square and four second struts extending from respective corners of said square, a top surface at a distal end of each said second strut, said first struts, said second struts and said top surface forming a cube shape and having an interior and eight corners, each said corner of said cube having a hinge to permit said structural frame to convert from a first collapsed position to a second position as said cube shape;
said top surface comprising a plurality of photovoltaic panels;
a gas bag received within said interior when said structural frame is in said second position;
whereby when said structural frame is in said second position, said gas bag contains a buoyant gas therein and said buoyant platform is configured to float in the low stratosphere.  

Claim Rejections - 35 USC § 112
35 USC 112(a) – new matter:
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 6: The limitation “rectangles” did not appear in the disclosure as originally filed.  

Claim 7: “at least 8 hinged joints” did not appear in the disclosure as originally filed.  The original disclosure noted 

Claim 10: “at least 8” is new matter for reasons previously addressed. 

As a result, the addressed language is considered new matter.


	Those claims listed under this heading but not directly addressed are rejected as being dependent from a rejected claim, either directly or indirectly.

35 USC 112(b) - indefiniteness:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 

	Claim 6: A buoyant platform for tethering to ground (lacks antecedent basis) from a low stratosphere, said platform having modules said modules having units (indefinite as to the metes and bounds of what constitutes a “unit”) and said units having structure (lacks antecedent basis) comprising hinged joints forming rectangles and cubes, said platform comprising a first flat unopened configuration (indefinite as claimed, in that “flat” does not appear to properly describe the condition of the configuration) and a second vertical opened cubic configuration (indefinite as “vertical” is a direction with respect to the surface of the Earth and is constant regardless of the orientation of the invention; indefinite as to the metes and bounds of what constitutes “open cubic”), said hinged joints of a unit (indefinite as a plurality of units is already claimed; indefinite for improper antecedent basis) comprising 8 vertices of a cube (indefinite as “rectangles” is also claimed), said hinged joints having structural elements (indefinite as to the metes and bounds of what constitutes a structural element) connected to said platform comprising an unfolded flat configuration and a vertical opened cubic configuration (indefinite as this language is already provided and is redundant and does not further limit the claim).  

Claim 7: A platform of claim 6, further comprising at least one gas-filled bag in a unit (indefinite because “unit” is initially provided in plurality; indefinite based on the antecedent “a” as units has already been provided) having at least 8 hinged joints (indefinite as no relationship is provided with respect to the joints and unit; indefinite because “unit” is initially provided in plurality; indefinite based on the antecedent “a” as units has already been provided).  

Claim 8: A platform of claim 7, wherein said 8 hinged joints (this limitation has not been previously defined) are shared with adjacent units (indefinite as to the metes and bounds of what constitutes “shared” and “adjacent units” lacks antecedent basis).
  
Claim 9: A platform as in claim 6, said platform comprising a final position comprising hinged joints (indefinite as lacking antecedent basis so it is unclear if these are the same or different joints previously referenced) rigidly connected (indefinite as to with what the joints are connected), further comprising locked hinges (indefinite – lacks antecedent basis and unclear if these are the same or different hinges previously referenced) that no longer operate to bend said structure flat (indefinite as to what results in the “no longer operate”; “bend” is unclear as the disclosure does not appear to disclose the limitations as bending).  

Claim 10: A buoyant platform tethered at about 20 km above ground, comprising a cubic unit having a rigid frame and a cubic volume and a top surface area comprising a ratio of about 100 (indefinite as a ratio is a comparison of two features, and no language is provided to determine with what the ratio exists),
said frame of said cubic unit having at least 8 locked hinged joints, 3 Serial No. 16/776,475 Att. Dkt No. SS 50611-07-21 
said cubic unit having a gas bag within said cubic unit having sufficient gas to inflate said bag to a cubic volume at zero pressure at about 20 km above ground, 
said cubic volume comprising a ratio with said top surface of said cubic unit of 100 at 20 km above ground (indefinite for reasons previously provided).  

Claim 11: A tethered buoyant platform of claim 10, wherein on said ground before deployment, said cubic unit comprises a frame in a flat configuration, said frame in the flat configuration changeable to an open cubic configuration upon The claim is replete with issues previously provided which will not be addressed again here for brevity.  

Claim 12: A tethered buoyant platform of claim 11, further comprising a plurality of cubic units, each cubic unit connected to at least one other cubic unit, said cubic units forming a large buoyant platform (indefinite as “large” is a relative term of art and the metes and bounds of this limitation cannot be determined) deployed at about 20 km above said ground and having a ratio of volume of cubic units to top surface area of about 100.  The claim is replete with issues previously addressed which will not be repeated here for brevity. 

Claim 13: A tethered buoyant platform fully deployed at about 20 km above ground, comprising multiple units in a flat configuration, and once deployed, comprising multiple cubic units in an open configuration having 8 locked hinges, each cubic unit further comprising a zero pressure gas bag, said bag The claim is replete with issues previously addressed which will not be repeated here for brevity. 

Allowable Subject Matter
The examiner has no further art to cite at this time; however, allowability of claims 6-13 is reserved pending resolution of the rejections under 35 USC 112(a) and 112(b) above.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s remarks are directed to the claims as amended, which the examiner addressed accordingly above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649